   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                       DISTRICT OF ARIZONA

   8
        In re                                             Chapter 13
   9
        THEODORE R. CARLSON,                              Case No. 2-20-bk-01152-BKM
  10
                                                          TRUSTEE’S RECOMMENDATION
  11
  12                                                      Deadline is June 25, 2021

  13                                            Debtor.
  14
                The Trustee has reviewed the First Modified Chapter 13 Plan. The Modification proposes
  15
       the following changes to the Confirmed Plan:
  16
                (1) The Plan payment schedule has been revised.
  17
  18            (2) The Debtor’s plan provides that the Debtor will surrender 2010 Ford Focus to secured

  19   creditor Deer Valley Credit Union. If not already done, the Debtor must in fact transfer possession
  20   of the collateral to the creditor. The order confirming the plan is to state that the Debtor has
  21
       transferred possession of or will immediately transfer possession of the 2010 Ford Focus to Deer
  22
       Valley Credit Union, the Debtor shall make no post-petition payments to Deer Valley Credit Union
  23
       on the secured debt, and Deer Valley Credit Union shall accept no post-petition payments from the
  24
  25   Debtor on the secured debt.

  26            (3) Prior to the modified plan’s proposal to surrender the vehicle, the Trustee disbursed
  27   $975.00 to Deer Valley Credit Union.
  28


Case 2:20-bk-01152-BKM         Doc 45 Filed 05/25/21 Entered 05/25/21 15:54:33               Desc
                               Main Document    Page 1 of 3
   1          (4) Debtor’s attorney has requested an additional $1,500.00 for the preparation and
   2
       confirmation of the modified plan.
   3
              (5) In all other aspects the Plan as confirmed on September 16, 2020, remains the same.
   4
              (6) The original stipulated order confirming plan provides the following language: Before
   5
   6   the plan may be deemed complete and the Debtor granted a discharge, the plan must pay 100% of

   7   allowed unsecured claims. The modified plan fails to address the 100% language. If the Debtor is

   8   seeking to pay less than 100% to allowed unsecured claims then a second modified plan needs to
   9
       be filed, which clearly provides that the modified plan is being filed to remove the 100% payment
  10
       requirement. The plan as proposed does not have sufficient funding to pay 100% of allowed
  11
       unsecured claims.
  12
  13          (7) The Trustee requires the Debtor to provide two recent and consecutive paystubs.

  14          (8) The Debtor’s interim payments are delinquent in the amount of $645.44, with an

  15   additional payment of $348.00, coming due on June 4, 2021. The Trustee reminds the Debtor that
  16
       he or she may access case information from the Trustee’s office, such as plan payments received,
  17
       by going to www.ndc.org. Then, click the box that says Get Started. It’s Free! And follow the
  18
       instructions.
  19
  20            SUMMARY: Pursuant to Local Rule 2084-10(b), by June 25, 2021, Debtor is to resolve

  21   all of the above issues and provide the Trustee with a proposed order confirming plan that meets the
  22   above requirements, or the Debtor must file an objection to the Recommendation and obtain a
  23
       hearing date. If neither is accomplished, then the Trustee could file a notice of intent to lodge a
  24
       dismissal order.                                                          Rachel Flinn
  25                                                                             2021.05.25
                                                                                 16:03:09 -07'00'
  26
  27
  28                                                  -2-


Case 2:20-bk-01152-BKM         Doc 45 Filed 05/25/21 Entered 05/25/21 15:54:33                 Desc
                               Main Document    Page 2 of 3
   1   Copy mailed or emailed to:
   2
       THEODORE R. CARLSON
   3   1112 SAN PEDRO DRIVE NORTHEAST
       145
   4   ALBUQUERQUE, NM 87710
       ONCETWICEV@GMAIL.COM
   5
   6   PHOENIX FRESH START
       THOMAS ADAMS MCAVITY
   7   4131 MAIN STREET
       SKOKIE, IL 60076-2780
   8   TOM@NWRELIEF.COM
   9
                         Rachel Flinn
  10                     2021.05.25
                         16:03:16
  11
                         -07'00'
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                           -3-


Case 2:20-bk-01152-BKM       Doc 45 Filed 05/25/21 Entered 05/25/21 15:54:33   Desc
                             Main Document    Page 3 of 3
